UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 28, ENERJEX RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-30234 88-0422242 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7300 W. 110th, 7th Floor Overland Park, KS 66210 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (913) 693-4600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 28, 2008, the Registrant issued a press release announcing financial and operating results for its first quarter ended June 30, 2008 and production information as of August 26, 2008. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Exhibits. Exhibit Number Description 99.1 Press Release dated August 28, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ENERJEX RESOURCES, INC. By: /s/ Steve Cochennet Steve Cochennet, Chief Executive Officer Date:
